Citation Nr: 0803682	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-08 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to April 
1966 and May 1966 to July 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board observes that the record reflects a procedural 
deficiency.  Review of the record shows that the veteran 
requested a hearing before a member of the Board at his local 
RO in his March 2005 substantive appeal.  In November 2005 
the veteran informed the RO that he would be moving to 
Kentucky and requested that his current benefits direct 
deposit be changed to a new Kentucky address.  The RO in St. 
Louis, Kentucky, sent a notice of reduced benefits, due to a 
change in the veteran's marital status, to his new address in 
Kentucky in February 2007.  The letter was not returned as 
undeliverable.  Subsequently, the RO in Atlanta, Georgia, 
sent a Supplemental Statement of the Case (SSOC) to the 
veteran at his prior Georgia address in April 2007.  The SSOC 
was returned to the Atlanta, Georgia, RO as undeliverable 
because the mail forwarding time had expired and the label 
provided the veteran's new Kentucky address.  Another copy of 
the SSOC was sent to the veteran's new Kentucky address in 
May 2007 and was not returned as undeliverable.

The veteran was scheduled for a hearing before a member of 
the Board at the Atlanta, Georgia, RO in November 2007.  The 
RO sent notices of the hearing date and time to the veteran's 
old Georgia address in September and October 2007.  These 
notices were not sent to the veteran's last address of 
record.  The veteran failed to appear for his hearing in 
November 2007.

The RO improperly used an old address to send (and re-send) 
the hearing notice in September and October 2007.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the presumption of regularity that attends the 
administrative functions of the Government is applicable and 
that ordinarily it would be presumed that the RO provided the 
veteran with the September and October 2007 hearing notices 
unless rebutted by clear evidence to the contrary.  See 
Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271, 274 (1994).  The Court has declared 
that VA's use of an incorrect address constitutes the clear 
evidence needed to rebut the presumption that it properly 
notified the veteran.  See Fluker v. Brown, 5 Vet. App. 296, 
298 (1993); Piano v. Brown, 5 Vet. App. 25, 26-27 (1993); see 
also Crain v. Principi, 17 Vet. App. 182, 189 (2003) (holding 
that even an incorrect zip code on a VA mailing is clear 
evidence to rebut the presumption of regularity).  As the 
September and October 2007 hearing notices were sent to an 
address which the veteran had notified the RO he no longer 
lived at and the RO had knowledge that he no longer lived 
there by way of previously returned correspondence and 
subsequent successful delivery of correspondence to the 
veteran's new address, the Board finds that the presumption 
of regularity has been rebutted and the veteran was not 
provided with notice of his hearing pursuant to 38 C.F.R. § 
20.704(b) (2007).

Accordingly, due to the procedural error and the lack of any 
indication that the veteran seeks to withdraw his request for 
a hearing, the RO must contact the veteran, at his new 
address, and clarify whether he would like a hearing on 
appeal before a member of the Board at his local RO.  If so, 
a hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing with 
a Veterans Law Judge at the RO which 
handles benefits claims in the area where 
the veteran now resides.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





